DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/29/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:
  The Preamble of claim 1 reads “A method for determining the distance between a sound source with a characteristic spectrum and an acoustic ranging system comprising”, this is 2 statutory classes in a single independent claim and henceforth is improper. 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 recites the limitation " the ambient spectrum" in lines 2 and 4 of claim 3 and lines 1-2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marte (“A Review of Aerodynamic Noise From Propellers, Rotors, and Lift Fans”, all citations provided from machine translation attached), in view of WIKIBOOKS (will be referred to as Wiki from hereon) (“Engineering Acoustics/Outdoor Sound Propagation”, all citations provided from machine translation attached) and Kim (US 20180374477 A1).

Regarding claim 1, Marte teaches measuring at least one atmospheric condition. (Effective Sound Pressure, Page.18)

Marte also teaches recording sound levels from the sound source. (Effective Sound Pressure, Page.18).

Marte also teaches transforming the sound levels into an acoustic spectrum. (Page.10, Paragraph 1, B. Noise Sources of Fans, Page.14, Fig.9)

Marte also teaches evaluating the sound level at each of a plurality of frequencies in the acoustic spectrum. (Page.10, RHS, Appendix D Generalized lift-Fan-Noise Estimating Procedure, Fig.9) 

Marte also teaches normalizing the sound level at each of the plurality of frequencies. (Page.10, Paragraph 1, Fig. D-2, Fig.9)

Marte does not explicitly teach predicting the differential absorption from the measured atmospheric conditions, and comparing the sound levels with the predicted differential absorption of the characteristic spectrum and measuring atmospheric conditions with an atmospheric sensor and recording sound levels with an acoustic sensor and a processor and memory for transforming sound and determining distance based on acoustic and atmospheric parameters. 

Wiki teaches predicting the differential absorption from the measured atmospheric conditions, and comparing the sound levels with the predicted differential absorption of the characteristic spectrum. (Fig.2)

Kim teaches measuring atmospheric conditions with an atmospheric sensor (241, 244) and recording sound levels with an acoustic sensor (241, 244). (Paragraphs 48-49, Fig. 2)

Kim also teaches a processor and memory for transforming sound. (Paragraphs 130, 18)

Kim also teaches determining distance based on acoustic and atmospheric parameters. (Paragraphs 32, 48-49, Fig.8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate predicting the differential absorption from the measured atmospheric conditions, and comparing the sound levels with the predicted differential absorption of the characteristic spectrum as taught by Wiki in order to take into account effects of spreading, absorption, ground configuration, terrain profile, obstacles, pressure, wind, turbulence, temperature, humidity, etc which would result in better acquired data and further modify Marte to incorporate measuring atmospheric conditions with an atmospheric sensor and recording sound levels with an acoustic sensor, a processor and memory for transforming sound and determining distance based on acoustic and atmospheric parameters as taught by Kim in order to provide a potentially more accurate and more efficient sound recognition process that is also more robust with respect to environment factors such as reverberation and noise.

Regarding claim 2, Marte does not explicitly teach storing a plurality of characteristic spectra of potential sound sources with said processor and memory and said comparing compares each of the plurality of characteristic spectra.

Kim teaches storing a plurality of characteristic spectra of potential sound sources with said processor and memory. (Paragraphs 76, 105, 132, Fig.2)

Wiki teaches said comparing compares each of the plurality of characteristic spectra. (Fig.2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate storing a plurality of characteristic spectra of potential sound sources with said processor and memory as taught by Kim in order to provide a potentially more accurate and more efficient sound recognition process that is also more robust with respect to environment factors such as reverberation and noise and further modify Marte to incorporate said comparing compares each of the plurality of characteristic spectra as taught by Wiki in order to take into account effects of spreading, absorption, ground configuration, terrain profile, obstacles, pressure, wind, turbulence, temperature, humidity, etc which would result in better acquired data. 

Regarding claim 5, Marte teaches wherein the atmospheric condition is selected from at least one of humidity, pressure, and temperature. (Effective Sound Pressure, Page.18, Fig. C-2)

Regarding claim 6, Marte teaches the categorizing the sound source from the sound levels at the plurality of frequencies. (Page.10, RHS, Appendix D Generalized lift-Fan-Noise Estimating Procedure, Fig.9)

Regarding claim 7, Marte teaches to transform the measured sound levels into a spectrum. (Page.10, Paragraph 1, B. Noise Sources of Fans, Page.14, Fig.9)

Marte also teaches to normalize the spectrum. (Page.10, Paragraph 1, Fig. D-2, Fig.9)

Marte does not explicitly teach an acoustic sensor to measure sound levels and 9at least one atmospheric condition sensor to measure atmospheric conditions and a processor and memory for transforming sound and to predict differential absorption under the measured atmospheric conditions, and compare the normalized spectrum with the predicted differential absorption of the characteristic spectrum of the sound source to determine the distance. 

Wiki teaches to predict differential absorption under the measured atmospheric conditions, and compare the spectrum with the predicted differential absorption of the characteristic spectrum of the sound source. (Fig.2)

Kim teaches an acoustic sensor (241, 244) to measure sound levels and 9at least one atmospheric condition sensor (241, 244) to measure atmospheric conditions. (Paragraphs 48-49, Fig. 2)

Kim also teaches a processor and memory for transforming sound. (Paragraphs 130, 18)


Kim also teaches determining distance based on acoustic and atmospheric parameters. (Paragraphs 32, 48-49, Fig.8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate to predict differential absorption under the measured atmospheric conditions, and compare the spectrum with the predicted differential absorption of the characteristic spectrum of the sound source as taught by Wiki in order to take into account effects of spreading, absorption, ground configuration, terrain profile, obstacles, pressure, wind, turbulence, temperature, humidity, etc which would result in better acquired data and further modify Marte to incorporate an acoustic sensor to measure sound levels and 9at least one atmospheric condition sensor to measure atmospheric conditions, a processor and memory for transforming sound and determining distance based on acoustic and atmospheric parameters as taught by Kim in order to provide a potentially more accurate and more efficient sound recognition process that is also more robust with respect to environment factors such as reverberation and noise.

Regarding claim 8, Marte does not explicitly teach wherein the atmospheric condition sensor is selected from the group consisting of thermometers, pressure sensors, and humidity sensors.

Kim teaches wherein the atmospheric condition sensor (241, 244) is selected from the group consisting of thermometers, pressure sensors, and humidity sensors. (Paragraphs 48-49, Fig. 2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate wherein the atmospheric condition sensor is selected from the group consisting of thermometers, pressure sensors, and humidity sensors in order to provide a potentially more accurate and more efficient sound recognition process that is also more robust with respect to environment factors such as reverberation and noise.

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marte in view of Wiki and Kim as applied to claim 1 and in further view of Egner (US 20200159223 A1).

Regarding claim 3, Marte does not explicitly teach storing the ambient spectrum of ambient sound from sound sources near the acoustic ranging system, and filtering the stored ambient spectrum of ambient sound from the acoustic spectrum of the recorded sound levels.

Egner teaches storing the ambient spectrum of ambient sound from sound sources near the acoustic ranging system, and filtering (using any signal processing techniques) the stored ambient spectrum of ambient sound from the acoustic spectrum of the recorded sound levels. (Paragraphs 60, 66, 68, Claims 16-17)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate storing the ambient spectrum of ambient sound from sound sources near the acoustic ranging system, and filtering the stored ambient spectrum of ambient sound from the acoustic spectrum of the recorded sound levels as taught by Egner in order to accurately determine a distance between the sound source and the target. 

Regarding claim 4, Marte does not explicitly teach wherein the acoustic ranging system is mounted on a vehicle, and the ambient spectrum includes the characteristic spectrum of the sound emitted by the vehicle.

Egner teaches wherein the acoustic ranging system (700) is mounted on a vehicle (drone), and the ambient spectrum includes the characteristic spectrum of the sound emitted by the vehicle. (Paragraphs 146, 177, 173, 60, 66, 68, Claims 16-17)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Marte to incorporate wherein the acoustic ranging system is mounted on a vehicle, and the ambient spectrum includes the characteristic spectrum of the sound emitted by the vehicle as taught by Egner in order to accurately determine a distance between the sound source and the target. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645